[image_001.jpg] 

 

CONSULTING AGREEMENT

 

This Agreement is made effective this 30th day of June, 2014 between Harmonic
Energy Inc., a Nevada corporation (the "Company") and Search4.Com, Inc., a
Delaware corporation ("Search4.Com").

 

RECITALS

 

A. The Company is engaged in the development of a comprehensive solution for the
disposition, recycling and manufacturing of tires.

 

B. Search4.Com performs marketing and investor relations services for public and
non-public companies.

 

C. The Company desires to engage Search4.Com to provide such consulting and
investor relations services to enhance shareholder value.

 

TERMS

 

In consideration of the covenants and conditions contained herein, the Company
and the Consultant, hereinafter sometimes referred to as the “parties”, agree as
follows:

 

1. Term of Agreement. The term of this Agreement shall commence on the effective
date of the Agreement and continue on a week to week bases. The Agreement shall
automatically renew on a weekly basis until terminated in accordance with
Section 6 below.

 

2. Consulting Services. Search4.Com shall provide exposure for the Company to
the investment community through various communication methods and shall further
create investor awareness programs for the purposes of raising capital.

 

3.       Consulting Fee. For the term of this Agreement, the Company shall pay
to Search4.Com the following compensation: (i) $15,000.00, which was previously
paid to Search4.Com; (ii) upon execution of this Agreement, a further $37,500.00
(an initial payment of $20,000 due immediately and balance due within 10 days
thereafter): and (ii) upon commencement of the fourth week from the date of this
Agreement, i.e. July 30, 2014, and continuing on a weekly basis thereafter,
$20,000.00 per week. Such fee shall be due and owing the first day of the week
and be paid within two business days.

 

4. Duties of the Company. The Company shall furnish upon request any and all
publicly available documents of the Company, including marketing, financial,
promotional and other materials in such quantities that Search4.Com may request
from time to time.

 

5. Out of Pocket Expenses. The company shall reimburse Search4.Com as to any
extraordinary expenses that are mutually agreed upon in advance in relation to
the consulting services, i.e. special mailings, road show events, and/or any
other extraordinary expense. No out-of-pocket expenses shall be reimbursed
unless it is pre-approved by the Company.

 

6. Termination. Without cause, either party may terminate this Agreement by
providing a one week (7) day written notice to the other party as recognized in
this Agreement. In the event of a termination of this Agreement, by the Company,
all compensation paid to Search4.Com up until the time of termination shall be
paid, shall be considered fully earned and by non-refundable.

 

7. Confidentiality.

 

a. The parties agree that any written, confidential or other proprietary
information that is furnished by either party to the other shall be maintained
in confidence by the receiving party for a period of one (1) years from its
receipt in the same manner that it maintains as confidential its own proprietary
information, except as further provided in this paragraph and unless further
contractual arrangements are entered into by the parties. Each party shall mark
any information that it considers as proprietary information as “Proprietary” or
“Confidential”. Each party shall use said proprietary information disclosed to
it only to effect fulfillment of the terms of this Agreement, and the parties
agree that said information will only be disclosed to such personnel of the
receiving party necessary to effect fulfillment of the terms of this Agreement.

 

b. The parties hereto agree that the provisions of this paragraph shall not
apply with respect to proprietary information which is: (1) published or
otherwise becomes available to the public other than by a breach of this
Agreement by a party hereto; or (2) rightfully received by one party hereunder
from a third party not obligated under this Agreement, and without confidential
limitation.

 

c. No license, express or implied, in the “Confidential Information” is granted
by either party other than to use the information in the manner and to the
extent authorized.

 

d. Promptly upon the disclosing party’s request, the receiving party agrees to
return all Confidential Information and all notes, graphics, writings and
information in tangible forms, and all copies thereof, containing or referring
to Confidential Information, which are in the possession of or under the
receiving party’s control.

 

 

 



 

e. Neither party shall, without the prior written consent of the other party,
issue any news releases, advertisements or other publications revealing the
terms of this Agreement or in any other way reveal to third parties the terms of
this Agreement.

 

8. General Provisions.

 

a. Attorney’s Fees: In the event of any arbitration between the parties, the
prevailing party shall be entitled to recover from the non-prevailing party any
and all costs, including reasonable attorneys’ fees, incurred by the prevailing
party. Such relief shall be in addition to any other relief, award or damages to
which the prevailing party may be entitled.

 

 

b. Severability: If any provision of the Agreement or the application thereof to
any person or circumstance shall be determined by any Court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of the
Agreement or the application of such provision to such person or circumstance,
other than those as to which it is so determined to be invalid or unenforceable,
shall not be affected thereby. Each provision hereof shall be valid and shall be
enforced to the fullest extent permitted by law.

 



c. Governing Law/Arbitration: This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Maryland and the laws of
the United States of America. Any dispute between the parties hereto shall be
submitted for binding arbitration in Florida under the auspices and Commercial
Arbitration Rules of the American Arbitration Association.

 

d. Final Agreement: This Agreement constitutes the final and complete agreement
between the parties concerning the subject matter of this Agreement and
supersedes all prior agreements, understandings, negotiations and discussions,
written or oral, between the parties with respect thereto. Any modification,
revision or amendment of this Agreement shall not be effective unless made in a
writing executed by both parties.

 

e. Waiver: Any waiver of, or promise not to enforce, any right under this
Agreement shall not be enforceable unless evidenced by a writing signed by the
Party making such waiver or promise.

 

f. Headings: The headings in this Agreement are for the purpose of convenience
only and shall not limit, enlarge or affect any of the covenants, terms,
conditions or provisions of this Agreement.

 

g. Language: The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against either party.

 

h. Notices: All notices, demands, requests, consents and other communications
hereunder shall be in writing and shall be sent by registered or certified mail,
return receipt requested, or by commercial courier or by facsimile transmission
to the parities at the addresses set forth on the front page of this Agreement
or to such other person and place as either party shall designate by notice to
the other party.

 

i. Successors: This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective executors, heirs, successors, trustees,
and assigns.



 

j. Execution: This Agreement may be executed in any number of counterparts, and
by facsimile transmission, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. The
individuals signing below represent that they are duly authorized to do so by
and on behalf of the Party for whom they are signing

IN WITNESS WHEREOF, the parties have executed this Agreement as of the effective
date first above written.

Date: June 30, 2014 Harmonic Energy Inc.

By: /s/ Jamie Mann

Date: June 30, 2014 Search4.Com, Inc.

By: /s/ Authorized Signatory

 



2

 

 

